Citation Nr: 0108441	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran has a verified period of 
active service from August 1976 to August 1980, and an 
unverified period of service from June 1981 to October 1983. 

In addition, the Board notes that, in the January 2001 
Informal Hearing Presentation, the veteran's representative 
indicated that the veteran requested the reopening of his 
previously denied claim of service connection for bipolar 
disorder.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.

Furthermore, in the January 1999 substantive appeal, the 
veteran requested a hearing before a traveling member of the 
Board.  However, before such hearing could be scheduled, the 
veteran submitted a statement in October 2000 indicating that 
he no longer desired to have such a hearing.  Thus, as the 
record does not contain further indication that the veteran 
or his representative reinstated the request for an appeals 
hearing, the veteran's January 1999 request is considered 
withdrawn and the Board will proceed with its review on the 
present record.  See 38 C.F.R. § 20.704 (2000).


REMAND

In this case, in a November 1997 rating decision, the RO 
denied the veteran's claims of service connection for PTSD.  
At present, the veteran's case is before the Board for 
appellate review. 

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Also, the Board notes that the veteran has a verified period 
of active service from August 1976 to August 1980, and an 
unverified period of service from June 1981 to October 1983.  
As such, the case must be remanded to the RO in order to 
verify the veteran's period of active service from June 1981 
to October 1983. 

In addition, the Board notes that the record includes various 
statements from the veteran, including April 1999 and August 
1999 VA forms 21-4138 (Statement in Support of Claim), 
indicating that the evidence of record fails to include his 
in-service treatment records by Commander Paden, M.D., from 
the Mental Health facility in Pearl Harbor.  However, upon a 
preliminary review of the veteran's service medical records, 
the Board found that the service records in fact include a 
March 1983 examination report from Lindsay B. Paden, Chief of 
the Mental Health Clinic, Naval Regional Medical Clinic, 
Pearl Harbor, Hawaii, which diagnoses the veteran with 
avoidant personality disorder, existing prior to entrance 
into the service.  As well, the service medical records 
include additional medical notations by Dr. Paden dated March 
1983, April 1983, May 1983 and August 1983.  As such, 
additional searches for secondary sources showing the 
veteran's treatment by Dr. Paden are not necessary in this 
case.

Nevertheless, the Board notes that the claims file lacks the 
veteran's treatment records from private and/or non-VA health 
care providers, including complete sets of his treatment 
records from Dr. Linda Keeler, Dr. Michael Smith, and Dr. 
Margaret Bell, as per an October 1997 VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) and an April 1999 VA form 21-
4138 (Statement in Support of Claim). As such, the RO should 
assist the veteran in obtaining any and all of the relevant 
private medical records.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  As 
well, the claims file contains evidence that the veteran has 
been treated for psychiatric symptomatology at the Topeka VA 
Medical Center (VAMC).  As such, the RO should also assist 
the veteran in obtaining his treatment records from the 
Topeka VAMC.  See id.

Furthermore, although the record includes an October 1997 
statement describing the stressful incidents which the 
veteran believes led to the claimed PTSD, the Board notes 
that an October 1997 VA form 21-4138 (Statement in Support of 
Claim) appears to indicate that there are additional 
stressors which have not been included in the present record.  
As such, the RO should request from the veteran a 
comprehensive statement containing as much detail as possible 
regarding any and all of the stressors he alleges he was 
exposed to in service, including any stressors alluded to in 
the October 1997 VA form 21-4138 (Statement in Support of 
Claim).  The RO should also attempt to verify the reported 
stressors by contacting the Armed Services Center for 
Research of Unit Records (USASCRUR).

Lastly, the Board is not satisfied that a medical opinion 
regarding the etiology, or the lack thereof, of the veteran's 
claimed PTSD, based on a review of all of the relevant and 
available evidence, has been obtained.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, additional 
development of the record is necessary prior to a review of 
the merits of the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veteran's 
period of active service from June 1981 
to October 1983.  Such information should 
be included in the claims file.

2.  By contacting the appropriate 
custodians, the RO should obtain the 
veteran's DA-20, and his administrative 
and personnel records.  If the search 
for these records is negative, 
documentation to that effect must be 
placed in the veteran's claims folder.

3.  The RO should ask the veteran to 
complete separate VA Forms 21-4142 
(Authorization for the Release of 
Information) for each of the health 
care providers who have treated him for 
his psychiatric symptomatology, 
including but not limited to Dr. Linda 
Keeler, Dr. Michael Smith, and Dr. 
Margaret Bell.  Once the necessary 
authorizations are received from the 
veteran, the RO should contact these 
health care providers, and request that 
they submit copies of all records 
regarding the veteran's treatment.  All 
records subsequently received should be 
made a permanent part of the appellate 
record. Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

4.  The RO should contact the veteran 
and obtain any and all dates of 
treatment for the claimed disorder at 
all VA facilities.  With this 
information, the RO should attempt to 
obtain and associate with the claims 
file the veteran's treatment records 
from these VA facilities which are not 
already contained within the claims 
file, including but not limited to the 
veteran's treatment records from the 
Topeka VAMC.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented with information obtained 
from the VA facilities specifically 
indicating that these records were not 
available.

5. (a)  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service, including any 
stressors alluded to in the October 1997 
VA form 21-4138 (Statement in Support of 
Claim).  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
the dates, locations, detailed 
descriptions of events, units involved, 
number and names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

(b)  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained from 
the veteran's service records, personnel 
records, and DA-20, the RO must attempt 
to verify the veteran's claimed stressors 
by contacting the Armed Services Center 
for Research of Unit Records (USASCRUR).  
Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

6. (a)  The veteran should be scheduled 
to undergo a VA examination, conducted by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of any 
psychiatric disorders, to include PTSD.  
The claims folder and a copy of this 
remand must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to render a 
diagnosis(es) of the veteran's 
psychiatric disorder(s).  

(b)  The specialist examining the veteran 
for his psychiatric symptomatology should 
specifically indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If so, the RO must provide the examiner 
with the report of the verified stressor 
or stressors described in paragraph 5(b), 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7 Vet. App. 70, 77 (1994).

8.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD, on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.


		
	L. M. BARNARD
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




